


Exhibit 10.18

 

Amended 4/28/2003

 

 

INTELLICHEM, INC.

 

 

2003 STOCK OPTION PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

Purpose

 

 

 

 

SECTION 2.

Definitions

 

 

 

 

SECTION 3.

Stock Subject to This Plan

 

 

 

 

SECTION 4.

Administration.

 

 

 

 

SECTION 5.

Options and Eligible Participants.

 

 

 

 

SECTION 6.

Provisions Applicable to All Options

 

 

 

 

SECTION 7.

Provisions applicable to ISOs Only

 

 

 

 

SECTION 8.

Employment with Related Entities

 

 

 

 

SECTION 9.

Termination of Relationship with Company

 

 

 

 

SECTION 10.

Options Not Transferable

 

 

 

 

SECTION 11.

Changes in Company’s Capital Structure.

 

 

 

 

SECTION 12.

Securities Regulation and Other Required Approvals

 

 

 

 

SECTION 13.

Withholding Tax Requirement

 

 

 

 

SECTION 14.

Status of Shareholder

 

 

 

 

SECTION 15.

Rights and Relationships.

 

 

 

 

SECTION 16.

Amendment and Termination.

 

 

 

 

SECTION 17.

Applicable Law

 

 

 

 

SECTION 18.

Effectiveness of This Plan

 

 

2

--------------------------------------------------------------------------------


 

INTELLICHEM, INC.

 

2003 STOCK OPTION PLAN

 

SECTION 1.                            Purpose.  The purpose of this IntelliChem,
Inc. 2003 Stock Option Plan (this “Plan”) is to provide a means for IntelliChem,
Inc. (the “Company”) and related entities to continue to attract, motivate and
retain key employees, consultants and other independent contractors and
directors, and to provide these individuals with greater incentive for their
service to the Company (and related entities) by linking their interests in the
Company’s success with those of the Company and its shareholders.

 

SECTION 2.                            Definitions.  When used in this Plan the
following terms are defined as set forth below:

 

“Administrator” has the meaning provided in Section 4.

 

“Board” means the Board of Directors of the Company.

 

“Capitalization Change” has the meaning provided in Section 11.1.

 

“Cause” has the meaning provided in Section 9.1.2.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” has the meaning provided in Section 3.

 

“Company” means IntelliChem, Inc.

 

“Effective Date” has the meaning provided in Section 17.

 

“Eligible Participants” has the meaning provided in Section 5.2.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exercise Price” means the amount to be paid by an Optionee to exercise an
Option.

 

“Fair Market Value” of a share of Common Stock is the fair market value
established in good faith by the Administrator, unless one of the following
applies: (a) If the Common Stock is listed on the Nasdaq National Market, then
the Fair Market Value is the closing sales price for the Common Stock as
recorded by the Nasdaq SmallCap or National Market for the immediately preceding
trading day; (b) if the Common Stock is listed on the New York Stock Exchange or
the American Stock Exchange, then the Fair Market Value is the closing sales
price for the Common Stock as such price is officially quoted in the composite
tape of transactions on such exchange for the immediately preceding trading day;
or (c) if the Common Stock is publicly traded but there is no reported closing
sales price on Nasdaq or the applicable exchange for the date in question, then
such price on the last preceding date for which a closing sales price exists
shall be determinative of Fair Market Value.

 

“Grant Date” means the date on which the Administrator completes the corporate
action relating to the grant of an Option and all conditions precedent to the
grant have been satisfied, provided that conditions relating to exercisability
or vesting of an Option shall not defer the Grant Date.

 

“ISO” or “Incentive Stock Option” has the meaning provided in Section 4.1.

 

“NQSO” or “Nonqualified Stock Option” has the meaning provided in Section 5.1.

 

3

--------------------------------------------------------------------------------


 

“Option” means an option granted pursuant to this Plan for the purchase of
shares of Common Stock.

 

“Option Agreement” means a written agreement that details the terms and
conditions of a particular Option.

 

“Optionee” means an individual or entity who has received an Option under this
Plan.

 

“Plan” means this IntelliChem, Inc. 2003 Stock Option Plan.

 

“Related Entity” means any entity that, directly or indirectly, is in control
of, or is controlled by, or under common control with the Company.

 

“Sales Event” has the meaning provided in Section 11.2.1.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Total Disability” has the meaning provided in Section 9.2.

 

SECTION 3.                            Stock Subject to This Plan. The stock
issuable under this Plan is the Company’s Common Stock, with voting rights,
either authorized but unissued or reacquired by the Company.

 

3.1                               Amount.  Subject to adjustment under
Section 11.1, the maximum amount of Common Stock that may be issued for Options
under this Plan is 4,000,000 shares, as such Common Stock was constituted on the
Effective Date.

 

3.2                               Returned Shares.  If any outstanding Option
expires, or is exchanged, canceled or terminated for any reason without having
been exercised or realized in full, then the unpurchased or unissued shares
subject to such Options will again be available for issuance under this Plan. 
If the Company repurchases shares of Common Stock issued pursuant to an Option,
then the repurchased shares will not be available again for issuance under this
Plan, unless the shares relate to an Option (or portion of an Option) that was
exercised prior to becoming vested, which shares are then repurchased by the
Company, for the Optionee’s Exercise Price, in conjunction with the Optionee
terminating employment or services with the Company prior to satisfaction of the
underlying vesting schedule, in which case the repurchased shares will again be
available for issuance under this Plan; provided, that the aggregate number of
shares that may be issued upon the exercise of ISOs will in no event exceed
3,552,300, subject to adjustment from time to time as provided in Section 11.1.

 

SECTION 4.                            Administration.

 

4.1                               Administrator.  The Board of Directors of the
Company will administer this Plan, except to the extent that it delegates
administrative responsibilities to a committee or subcommittee.  The body
charged with administering the Plan is referred to as the “Administrator.” 
Notwithstanding the delegation of administrative authority, the Board has
exclusive authority to (a) amend or terminate this Plan as provided in
Section 16, and (b) remove members from and add members to the Administrator. 
The Administrator may further delegate administrative duties to those officers
and managers of the Company as it so determines.

 

4.2                               Procedures.  The Administrator may hold
meetings at such times and places as it determines, and from time to time adopt
and amend rules and regulations relating to the administration of this Plan,
provided that absent the adoption of any formal rules, the acts of a majority of
the members of the Administrator at a meeting, or acts approved in writing by
all Administrator members, are valid acts of the Administrator.

 

4

--------------------------------------------------------------------------------


 

4.3                               Responsibilities.  Except as stated elsewhere
in this Plan, the Administrator has full discretionary authority to determine
all matters relating to Options, including but not limited to (a) the selection
of Eligible Participants to receive Options, (b) the number of shares subject to
each Option, (c) the Exercise Price to be paid for any Option, (d) any vesting
or forfeiture schedule, (e) the acceleration of the exercise date, and (f) the
extension of the exercise period.  In exercising its authority to set the terms
and conditions of an Option, and subject only to the limits of applicable law,
the Administrator shall be under no obligation or duty to treat similarly
situated Optionees in the same manner, and any action taken by the Administrator
with respect to the grant of an Option to one individual shall in no way
obligate the Administrator to take the same or similar action with respect to
any other individual.  The Administrator may exercise its discretion in a manner
such that Options granted to individuals who are foreign nationals or are
employed outside the United States contain terms and conditions that are
different from the provisions otherwise anticipated in this Plan, but which are
consistent with the tax and other laws of applicable foreign jurisdictions and
consistent with the Company’s objectives in establishing this Plan.

 

4.4                               Plan Construction and Interpretation.  Subject
to Section 4.5, the Administrator may correct any defect, supply any omission,
or reconcile any inconsistency (a) within this Plan, (b) between this Plan and
any related agreement, or (c) between this Plan and any rule or regulation
promulgated under this Plan, in the manner and to the extent the Administrator
deems appropriate to carry out this Plan.  The Administrator’s interpretation or
construction of any such Plan provision, related agreement, rule or regulation
shall be final, conclusive and binding on all interested parties.

 

4.5                               Amendment of Options.  The Administrator may
modify or amend outstanding Options granted under this Plan.  The modification
or amendment of an outstanding Option shall not, without the consent of the
Optionee, impair, diminish or terminate any of the rights of the Optionee or any
of the obligations of the Company under the Option, except as otherwise provided
in this Plan, or as required to comply with applicable law.  Unless the Optionee
agrees otherwise, any changes or adjustments made to outstanding ISOs granted
under this Plan will be made in a manner so as not to constitute a
“modification,” as defined in Code § 424(h), and so as not to cause any ISO to
fail to continue to qualify under Code § 422(b).

 

SECTION 5.                            Options and Eligible Participants.

 

5.1                               Types.  Subject to Section 4, the
Administrator may, from time to time, grant under this Plan (i) incentive stock
options (also referred to as “ISOs”), as defined in Code § 422, or (ii) options
that do not qualify as ISOs (referred to as “nonqualified stock options” or
“NQSOs”).  ISOs and NQSOs may be granted singly or in combination.

 

5.2                               Eligible Participants.  The Administrator, as
it determines from time to time, may grant Options to officers, directors and
employees of the Company and its Related Entities.  The Administrator may also
grant Options to consultants, agents, advisors and independent contractors who
provide services to the Company or its Related Entities, or both, provided that
such Option recipients (a) render bona fide services that are not in connection
with the offer and sale of the Company’s securities in a capital-raising
transaction, and (b) render bona fide services that do not directly or
indirectly promote or maintain a market for the Company’s securities.

 

5.3                               Terms and Conditions.  The terms and
conditions of Options granted under this Plan need not be identical in any
respect, even when grants are made simultaneously or to persons with the same or
similar status.

 

SECTION 6.                            Provisions Applicable to All Options.  The
provisions of this Section 6 apply to both ISOs and NQSOs.

 

5

--------------------------------------------------------------------------------


 

6.1                               Option Agreement.  Each Option will be
evidenced by an Option Agreement that incorporates this Plan by reference and
describes the terms and conditions of the Option.  In particular, the Option
Agreement will specify the number of shares of Company Stock that may be
purchased, whether the Option is an ISO or a NQSO, the Option’s expiration date,
the schedule (if any) under which the Option may be exercised, the Exercise
Price, and any other terms, conditions, restrictions, representations or
warranties required by the Administrator.

 

6.2                               Exercise Price.  The Administrator will
determine the Exercise Price of NQSOs and ISOs, provided that subject to the
requirements of Section 7, the per share Exercise Price with respect to an ISO
will be at least the Fair Market Value of a share of the Common Stock as of the
Grant Date.

 

6.3                               Term.  The term of each Option will be ten
years from the Grant Date, unless a shorter period is required under Section 7
or the Administrator establishes a shorter period of time.

 

6.4                               Vesting.  To ensure the Company achieves the
purposes and receives the benefits contemplated in this Plan, any Option granted
under this Plan shall, unless the condition of this Section 6.4 is waived or
modified in the Option Agreement or by action of the Administrator, be
exercisable according to the following schedule:

 

 

Period of Optionee’s Continuous
Service Relationship With the
Company or Related Entity
From The Grant Date

 

Portion of Total Option
That Is Exercisable

Less than 1 year

 

0%

Completion of 1 year

 

25%

Each additional month

 

An additional 1/48th

After 4 years

 

100%

 

For purposes of calculating an “additional month,” the Administrator will
measure from the anniversary date of the one-year period (or other applicable
date) and go to the same date of the following month (or if there is not the
same date in the following month, then to the last day of the following month).

 

6.5                               Exercise.  The Recipient may exercise Options
by delivering written notice to the Administrator of the number of shares sought
to be exercised, together with payment of the Exercise Price.  The Administrator
may specify the form of such notice and the manner of its delivery.  Subject to
any vesting schedule in the Option Agreement and to any additional holding
period required by law, the Optionee may exercise each Option in whole or in
part, except that only whole shares of Common Stock will be issued pursuant to
the exercise of any Option.

 

6.6                               Payment of Exercise Price.  An Optionee must
pay the Exercise Price in full at the time of exercise.  Payment of the Exercise
Price shall be in cash, by bank certified or cashier’s check or by personal
check (unless at the time of exercise the Administrator in a particular case
determines not to accept a personal check).  The Administrator may determine in
its complete discretion, as of the Grant Date for ISOs or at any time before
exercise for NQSOs, that alternative forms of payment will be permitted,
including but not limited to installment payments on such terms as the
Administrator may determine or various cashless exercise arrangements.  Unless
otherwise provided by the Administrator, an Option may not be exercised by
tender to the Company, or attestation to the ownership, of shares of Common
Stock unless the shares either have been owned by the Optionee for more than six
months (and were not used for another Option exercise by attestation during that
period) or were not acquired, directly or indirectly, from the Company.

 

6

--------------------------------------------------------------------------------


 

SECTION 7.                            Provisions applicable to ISOs Only.  ISOs
are subject to the following terms and conditions, in addition to the provisions
of Section 6:

 

7.1.1                     Greater than 10% Shareholders.  If the Company grants
ISOs to an employee who owns more than 10% of the total combined voting power of
all classes of stock of the Company, with stock ownership to be determined in
light of the attribution rules set forth in Code § 424(d), the term of such ISO
may not exceed five years and the Exercise Price may be not less than 110% of
the Fair Market Value of the Common Stock on the ISO’s Grant Date.  To the
extent an Option purports to be an ISO but exceeds these limits, the Option will
be deemed to be a NQSO.

 

7.1.2                     Limitation on Value.  The aggregate Fair Market Value
of all shares available under ISOs (under this Plan and any other incentive
stock option plan of the Company or a Related Entity) that are exercisable for
the first time in any calendar year may not exceed $100,000. For purposes of
this limit, Fair Market Value is measured as of the Grant Date of the applicable
Option. To the extent Options are granted as ISOs but exceed the $100,000
threshold, the Options beyond the $100,000 threshold (starting with the most
recent grants) shall be treated as NQSOs.  If the Code is amended to provide for
a different limitation from that set forth in this Section 7.1.2, then that
different limitation will be deemed incorporated into this Plan, effective as of
the date and with respect to those Options as dictated by the applicable
amendment to the Code.  If an Option is treated as possessing both ISOs and
NQSOs by virtue of the limitation of this Section 7.1.2, then upon exercise the
Optionee may designate whether the portion being exercised constitutes ISOs or
NQSOs (or both).  In the absence of a designation by the Optionee, the Optionee
will be deemed to have first exercised the ISO portion of the Option.  The Plan
Administrator may direct that separate certificates be issued to reflect the
exercise of ISOs versus the exercise of NQSOs.

 

SECTION 8.                            Employment with Related Entities.  For
purposes of this Plan, being engaged in employment or other service relationship
with a Related Entity constitutes employment or other service relationship with
the Company.  In particular, the provisions of Section 9, below, shall apply by
using the terms “Company” and “Related Entity” interchangeably.  A transfer
between the Company and one or more Related Entities will not constitute a
termination of employment or other service relationship with the Company
(provided that pursuant to Section 9.5, a change in status from an employee to a
non-employee worker will constitute a termination of employment for federal tax
purposes with respect to ISOs).

 

SECTION 9.                            Termination of Relationship with Company. 
Except as provided otherwise in the applicable Option Agreement, all Options
that are unvested automatically expire upon termination of an Optionee’s
employment or other service relationship with the Company for any reason.  And
except as provided otherwise in the applicable Option Agreement, the effect of a
termination of employment or other service relationship upon vested Options is
as follows:

 

9.1                               Termination For Cause.

 

9.1.1                     Effect Upon Options.  If the Company terminates an
Optionee’s employment or other service relationship for Cause, then, as of the
Company’s first discovery of any of the grounds for termination for Cause, any
Option held by that Optionee shall automatically terminate.  If an Optionee is
suspended pending an investigation of whether or not the Optionee will be
terminated for Cause, then all of the Optionee’s rights under any Option will
also be suspended during the period of investigation.

 

9.1.2                     Definition of Cause.  Termination for “Cause” means
the Optionee’s (a) willful refusal to perform his obligations to the Company,
(b) willful misconduct contrary to the interests of the Company, (c) commission
of a serious criminal act whether denominated a felony, misdemeanor or
otherwise, or (d) engaging in activities directly in competition or antithetical
to the best interests of the Company.  To the extent an Optionee is a party to
an employment agreement or offer letter of employment with the Company that
defines

 

7

--------------------------------------------------------------------------------


 

“cause” or a similar term, then the meaning set forth in that agreement shall
also be considered “Cause” for purposes of this Plan.

 

9.2                               Termination Because of Total Disability.  If
an Optionee’s employment or other service relationship with the Company
terminates because of a “Total Disability,” as defined below, then the
Optionee’s vested Options (determined as of the termination) shall not expire
(and any ISOs will not cease to be treated as ISOs) until the sooner of (i) the
end of the 12-month period following such termination or (ii) the normal
expiration date of the Option. For purposes of this Plan, Total Disability means
a mental or physical impairment that (a) causes an individual to be unable to
engage in any substantial gainful activity, after reasonable accommodation, and
(b) is expected to result in death or has lasted or is expected to last for a
continuous period of 12 months or more.  The status of Total Disability will be
determined by the Administrator and, if requested by the affected Optionee, two
independent physicians, and shall be deemed to exist on the first day after the
Administrator (and the two independent physicians, if applicable) reach the
conclusion.  The application of this Section 9.2 will not accelerate the vesting
of Options.

 

9.3                               Termination Because of, or Shortly Before,
Death.  If an Optionee dies (a) while still engaged in a service relationship
with the Company or (b) within the 60-day period (or 12-month period in the case
of Total Disability) following cessation of such relationship, then any vested
Options may be exercised at any time prior to (i) the end of the 12-month period
following the death or (ii) the regular expiration date applicable to the
Option, whichever is earlier.  The application of this Section 9.3 will not
accelerate the vesting of Options.  The vested portion of the Option (determined
as of the Optionee’s date of death) may be exercised by the personal
representative or the person to whom the Optionee’s rights pass by will or by
the laws of descent and distribution.

 

9.4                               Other Terminations.  If an Optionee’s
relationship with the Company terminates for a reason other than Cause, death,
or Total Disability, the Optionee may exercise outstanding Options until the
earlier of (a) the end of the 60-day period following termination of an
Optionee’s employment or other service relationship with the Company, or (b) the
expiration date stated in the Option Agreement, after which all unexercised
Options will expire.  However, the Administrator may extend the exercise period,
in its the sole discretion, provided that ISOs exercised beyond the three-month
period following termination of an Optionee’s employment with the Company will
be treated as NQSOs.  Unless provided otherwise in an individual Option
Agreement, an Optionee’s change in status from being an employee to a
non-employee worker (such as a consultant) will not constitute a termination of
the Optionee’s employment with the Company for purposes of applying the
provisions of this Section 9.4 to any ISOs held by the Optionee, provided that
the Optionee’s exercise of any ISO beyond the three-month period following the
change of the Optionee’s status from being an employee to a non-employee worker
will be treated as the exercise of a NQSO.

 

9.5                               Military Leave, Sick Leave and Bona Fide Leave
of Absence.  To the extent determined by the Administrator, an Optionee’s
employment or other working relationship with the Company may be deemed to
continue while the Optionee is on military leave, sick leave or other bona fide
leave of absence.  However, with respect to ISOs, employment will not be deemed
to continue beyond the first 90 days of leave, unless the individual’s
reemployment rights are guaranteed by statute or by contract.

 

8

--------------------------------------------------------------------------------


 

SECTION 10.                     Options Not Transferable.  Options are personal
to the Optionee during the Optionee’s lifetime and may not be transferred,
assigned, pledged, attached or otherwise disposed of in any manner, except by
will or the laws of descent and distribution, and provided further that to the
extent authorized by the Administrator, on a case by case basis, an Optionee may
transfer NQSOs into a revocable trust created by the Optionee for the benefit of
the Optionee’s descendants, to an immediate family member, or to a partnership
in which only immediate family members or such trusts are partners.  Any attempt
to transfer, assign, pledge, attach or otherwise dispose of any Option contrary
to this Section 10 will be null and void.

 

SECTION 11.                     Changes in Company’s Capital Structure.

 

11.1                        Adjustments Upon Changes in Capitalization.  In the
event of any merger, consolidation, reorganization, stock split, stock dividend
or other event causing a capital adjustment affecting the number of outstanding
shares of Common Stock (“Capitalization Change”), the Administrator will make
corresponding adjustments to preserve the relative value of Options.  To that
end the Administrator will make adjustments, as necessary, in: (a) the aggregate
number or kind of shares for which Options may be granted under this Plan;
(b) the number or kind of shares covered by any outstanding Options under this
Plan; and (c) other terms of this Plan or outstanding Options that merit a
change in conjunction with the Capitalization Change.  Any fractional shares
resulting from an adjustment will be disregarded.  In the event the Company
issues additional shares of Common Stock for consideration (including non-cash
consideration), neither the total amount of shares subject to this Plan, nor the
amount of shares subject to any outstanding Option, will be adjusted.  The
Administrator’s determination as to what adjustments should be made and the
extent of the adjustments will be final, binding and conclusive.

 

11.2                        Effect of Sale, Merger or Exchange.

 

11.2.1              Termination of Options.  Subject to Section 11.2.2, upon the
occurrence of a “Sales Event” (as defined below) any unexercised Options will
expire and cease to be effective, provided that Optionees will have advance
notice and an opportunity prior to the Sales Event to exercise any vested
Options.  In the alternative, at the complete discretion of the Administrator,
the Company may (at its discretion) (i) determine to cash out some or all of the
unexercised, vested Options by paying each affected Optionee an amount equal to
the Fair Market Value of a share of Common Stock (as determined for purposes of
the Sales Event), multiplied by the number of shares of Common Stock available
under the vested portion of the Optionee’s Option, reduced by the aggregate
Exercise Price associated with that portion of the Option, or (ii) continue some
or all of the Options, subject to the same terms and conditions (including the
vesting schedule, if any) that applied prior to the Sales Event, modified as
deemed appropriate by the Administrator in conjunction with the Sales Event. 
For purposes of this Plan a “Sales Event” will include (a) a complete
liquidation of the Company, (b) a sale of the Company’s stock after which 
voting control of the Company is held by persons who were not shareholders of
the Company prior to the sale or a sale of substantially all of the Company’s
assets, or (c) a merger, consolidation, reorganization or other similar event
(other than an initial public offering) in which the Company is not the
surviving entity.  Unless provided otherwise in the applicable Option
Agreements, or pursuant to an action of the Board, the vesting schedules
applicable to outstanding Options will not accelerate in connection with a Sales
Event.

 

11.2.2              Conversion on Stock for Stock Exchange.  If pursuant to a
Sales Event the shareholders of the Company receive capital stock of another
corporation (“Exchange Stock”) in exchange for their shares of Common Stock,
then the Company and the corporation issuing the Exchange Stock may (at their
discretion) provide that any unexercised Options under this Plan will be
converted into options to purchase shares of Exchange Stock. The number of
shares and exercise price of options for Exchange Stock will be determined by
adjusting the number of shares and Exercise Price of the unexercised Options in
the same proportion as used for determining the number of shares of Exchange
Stock that the shareholders of Common Stock receive in the transaction.  Other
than the potential changes to the Exercise Price and number of shares of the
outstanding

 

9

--------------------------------------------------------------------------------


 

Options, all of the terms and conditions relating to the converted Options under
this Plan shall apply to options for the Exchange Stock, unless otherwise
determined by the Administrator.

 

11.3                        No Restriction on Ability to Accomplish Corporate
Changes.  This Plan and Options granted hereunder will not in anyway limit the
right or power of the Company, or its stockholders, to make or authorize any or
all adjustments in connection with recapitalizations, reorganizations or other
changes in the Company’s structure or its business, or any merger or
consolidation of the Company, or any issuance of stock or of options, warrants
or rights to purchase stock or bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Stock or rights of
holders thereof or which are convertible into or exchangeable for Common Stock,
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any corporate act or proceeding, whether
of a similar character or otherwise.

 

SECTION 12.                     Securities Regulation and Other Required
Approvals.  The Company shall not issue shares subject to an Option unless the
exercise, issuance and delivery of such shares comply with all relevant
provisions of law, including any applicable state securities laws, the
Securities Act, the Exchange Act, any relevant securities rules and regulations,
and the requirements of any stock exchange upon which the shares may then be
listed.  The issuance of shares shall be further subject to the approval of
counsel for the Company with respect to such compliance, including the
availability of an exemption from registration for the issuance and sale of any
shares under this Plan.

 

12.1                        Effect of Lack of Authority.  The Company will use
its best efforts to obtain from the appropriate regulatory agencies any
requisite authorization in order to issue the number of shares of its Common
Stock as needed to satisfy the requirements of this Plan.  The Company’s
inability to obtain the authority that Company’s counsel deems to be necessary
for the lawful issuance of any shares under this Plan, or the unavailability of
an exemption from registration for the issuance and sale of any shares under
this Plan, shall relieve the Company of any liability with respect to the
non-issuance of such shares.

 

12.2                        Section 16(b) Compliance; Bifurcation of Plan.  In
the event the Company registers any of its equity securities pursuant to
Section 12(b) or 12(g) of the Exchange Act, this Plan and the Options granted
under this Plan shall comply in all respects with Rule 16b-3 under the Exchange
Act (or any successor rule).  If any Plan provision is later found not to be in
compliance with Rule16b-3, the provision shall be deemed null and void, or if
possible construed in favor of its meeting the requirements of Rule 16b-3. 
Notwithstanding anything in this Plan to the contrary, the Administrator, in its
absolute discretion, may bifurcate this Plan so as to restrict, limit or
condition the use of any provision of this Plan to Optionees who are officers
and directors subject to Section 16(b) of the Exchange Act without so
restricting, limiting or conditioning other Optionees.  This provision shall not
obligate the Company to undertake registration of any of the Options or shares
of Common Stock.

 

12.3                        Representations and Warranties.  As a condition to
granting any Option, the Company may require the recipient to make any
representation or warranty to the Company as may be required, in the judgment of
the Company, including executing and delivering to the Company an agreement as
may from time to time be necessary to comply with federal and state securities
laws.  At the election of the Company, a stop-transfer order against any shares
of stock may be placed on the official stock books and records of the Company,
and a legend may be stamped on stock certificates indicating that the stock may
not be pledged, sold or otherwise transferred unless an opinion of counsel is
provided (concurred in by counsel for the Company) stating that such transfer is
not in violation of any applicable law or regulation.

 

12.4                        Legends on Option Agreements and Stock
Certificates.  Unless an appropriate registration statement is filed pursuant to
the Securities Act, with respect to the shares of Common Stock issued under this
Plan, each certificate representing such Common Stock shall be endorsed with the
following legend or its equivalent:

 

10

--------------------------------------------------------------------------------


 

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the ”Act) and may not be sold, assigned,
offered or otherwise transferred unless (a) there is an effective registration
statement under the Act, or (b) the Company receives an opinion of legal counsel
for the holder of these securities (concurred in by legal counsel for the
Company) stating that the transaction is exempt from registration or the Company
otherwise satisfies itself that the transaction is exempt from registration.

 

In addition to this legend, each Option Agreement and each certificate
representing shares of Common Stock acquired through an Option shall be endorsed
with all legends, if any, which are required by applicable state securities laws
and the Administrator.

 

SECTION 13.                     Withholding Tax Requirement.  The Company will
have the right to retain and withhold from any payment of cash, or shares of
Common Stock, the amount of taxes required by any government to be withheld. The
Company may require an individual receiving cash or shares of Common Stock under
this Plan to advance or reimburse the Company for any such taxes required to be
withheld and may withhold any distribution in whole or in part until the Company
is so reimbursed.  In lieu of withholding or reimbursement, the Company has the
right to withhold from any other cash amounts due or to become due from the
Company to the individual in an amount equal to the taxes, or to retain and
withhold a number of shares having a market value not less than the amount of
the taxes required to be withheld as reimbursement for any taxes and cancel (in
whole or in part) any shares so withheld.

 

SECTION 14.                     Status of Shareholder.  No Optionee, nor any
party to which an Optionee’s rights and privileges may pass, will have any of
the rights or privileges of a shareholder of the Company with respect to the
shares related to an Option unless, until and to the extent the Option has been
properly exercised for shares.

 

SECTION 15.                     Rights and Relationships.

 

15.1                        This Plan.  This Plan is purely voluntary on the
part of the Company.  The adoption or continuance of this Plan will not be
deemed to constitute a commitment to Eligible Participants by the Company to
continue this Plan.

 

15.2                        No Employment Contract.  Nothing in this Plan, nor
in any Option granted pursuant to this Plan, shall give any Optionee any right
to continued employment with the Company or a Related Entity, or to interfere in
any way with the right of the Company (or Related Entity) to terminate the
Optionee’s employment or service relationship with the Company at any time.

 

15.3                        Other Agreements.  To the extent required by the
Administrator, each person who receives shares as a result of any Option shall
agree to enter into and be bound by the shareholders agreement then in effect,
if any, or other similar agreement between the Company and its shareholders
relating to the repurchase by the shareholders and/or the Company of outstanding
shares of Common Stock.  In addition, as required by the Administrator, shares
available through Options may be subject to restrictions on the transfer of the
shares or commitments regarding the Company’s repurchase of the Optionee’s
shares, which restrictions or commitments may be a condition of the delivery of
certificates representing shares to the Optionee.

 

SECTION 16.                     Amendment and Termination.

 

16.1                        Board Action.  The Board may at any time suspend,
amend or terminate this Plan, provided that the approval of the Company’s
shareholders is necessary within 12 months before or after the adoption by the
Board of any amendment which will (a) increase the number of shares reserved for
the issuance of Options under this Plan; or (b) permit the granting of Options
to a class of persons other than those presently permitted to receive Options
under this Plan.

 

11

--------------------------------------------------------------------------------


 

16.2                        Automatic Termination.  Unless sooner terminated by
the Board, this Plan shall terminate ten years from the earlier of (a) the date
on which this Plan is adopted by the Board or (b) the date on which this Plan is
approved by the shareholders of the Company.

 

16.3                        Effect.  No Option may be granted after the
termination or during any suspension of this Plan. In addition, no amendment,
suspension or termination of this Plan shall adversely affect Options granted on
or prior to the date thereof, without the consent of the Optionees, unless
expressly provided for in this Plan or a particular Option Agreement.

 

SECTION 17.                     Applicable Law.  This Plan shall be governed and
construed in accordance with the laws of the State of Oregon.

 

SECTION 18.                     Effectiveness of This Plan.  This Plan shall
become effective upon adoption by the Board, so long as it is approved by the
Company’s shareholders any time within 12 months before or after the adoption of
this Plan.

 

12

--------------------------------------------------------------------------------

 
